Opinion issued July 30, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00578-CV
                           ———————————
     IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE
                      SERVICES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Texas Department of Family and Protective Services, has filed a

petition for writ of mandamus challenging a directed verdict denying parental

termination.* We deny the petition.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.

*
      The underlying case is In the Interest of C.M. and C.F., cause number 13CP0068
      in the 306th District Court of Galveston County, Texas, the Honorable Anne B.
      Darring presiding.